OFFICE   OF THE ATTORNEY             GENERAL      OF   TEXAS
                                        AUSTIN
 GROVER   SELLERS
 A~TORNCI GINC,W.



Honorable Qeorge R. Sbeppsrd
c0i3ptroim      or   Publi0   ib300um
Austla,    TenI

Dear Sir:
                                          ..OphiM       -~ lb.   o-7075

                                          Rar       Payment or pm
                                                    Bond of State
          Tbls will acknowledge receipt of
9, 1946, vbereln you ask the opinion of tbl
the question of vbetber the    mium on the
nished by a member of the Bo
out of the appropziatioa o?
Department, under the beading
as set out in Senate Bill Ao.
ture, 1945, quoted in part 88



                                                                 111 above referred
to provide8 'no                                                  tbo payment of the
bond premium8 i                                               Water Bnglneers3
                                                       , Seotion 2, Revised
                                                       loallyior tbe payment
                                                        Board OS Water Englneer8.
                                          ;~l$ne;al'r opinion fo. O-2092,

                              ule that an ofrloer or agent-of the
                              only suoh oompenstitlonand emoluments

       of the State. McCall8 v. City of Rockdale, 112 Tex,
       209, 246 9. W. 654. It iollovs that any public officer
       or agent vbo demands mileage, fees or expenses must
       polnt out some statute authorizing Its &llOVmCe.   Where
       8 duty requiring an expenditure of money Is Imposed upon
       a public oiflcer or agent, and no provision le made to
Honorable Qeorge B. Sheppard, page 2


     defray tbe 88me, swh oifloer QC a&ent Is deemed to
     be repaid ior the expsnses lnourred In the dl8ohPrge
     of such duty by vbatever oompensatlon 18 slloved snd
     paid to him ior hi8 servicer as 8uoh pub110 agent. It
     IS therefore apparent.that, in order for the Chlei
     Clerk or the Department of Agrloulture to be entitled
     to reimbursement for the e%psnse lnourred by hti In
     furnlshlng the bond required by statute, there must
     exist sose statutory pmnislon r0r the allov8noe snd
     paylssnt or the ssme.”
          Blnoe there is no ~ovlsloa of tha statutes oy sps-
cific Item la the Appro~latlon Bill, oontemplating    relmburse-
n.entby the State to the msnbers of the Board of Wets* Bag:-
Eeors for the expenses lnourred by them In furnishing   t&b OffI-
clal Bond required br lav, you are advised that such bond pre-
nlum cannot be regarded as a oontlngent Item of expense lavfully
to be lnourred by the Departmsnt, and, therefore, suoh bond pre-
nium may not ha paid by the Board of Water Euglneers out of Its
contingent expense rued.
           Referenoe 1s made to Attorney    Qeneral~s Oplnlons, Eos.
o-2092, O-3866,  O-4205 and O-3032.

                                       very truly yours




                                 BY    -
                                           ~ibn&&      hbeir     -
                                                    Asalstent